Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 6, 9 and 11 are allowable. The restriction requirement between Species inventions A – D and Sub-Species inventions 1 and 2, as set forth in the Office action mailed on February 5, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A – D and Sub-Species 1 and 2, is withdrawn. Claims 7, 8, 10 and 12 – 14 , directed to a non-elected Species and/or Sub-Species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15 – 18, directed to non-elected Invention II, remain withdrawn from consideration because they do not require all the limitations of an allowable claim, and were previously cancelled by the Applicants.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites, inter alia, that the first high concentration region fully separates the first well region and the anode region. The Examiner interprets this limitation such that there is no direct physical contact between the first well region and the anode region. This limitation, in combination with the remaining limitations of claim 1, is not anticipated or rendered obvious by the prior art. Claims 2 – 14 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        January 6, 2022